Title: To George Washington from Ezekiel Cheever, 13 January 1781
From: Cheever, Ezekiel
To: Washington, George


                        
                            Hond Sir
                            Springfield January 13th 1781
                        
                        In obedience to your Excellencys Commands Decmr 7th which I recd the first Instant. I, immediately wrote to nd
                            dept Comy Barber at Boston to procure a proper Guard to escort nd Collins and Send him to me at this Post.
                        Last evening Collins came to town under the care of a Sergt & two men, Sergant James Willes prersuant
                            to his orders deliver’d Collins up to me and I lodged him in the County goal as I could not find a better Security.
                        By favor of Genl Knox and his direction I appointed Mr John Collins as dept Comry M. Stores Janry 1778 He to
                            act as my clerk, which He, engaged to do & is, as I hoped,as he professed it would satisffy
                            & animate him to the Chearful and faithful discharge of his duty. but my hopes and expectations where
                            disapointed, he Soon grew Haught & imperious, however I did not belive him Capable of Such ingratitude and
                            Villianous practices as now appear, I must own I Conceived so favourably of him & put too much trust & Confidence
                            in him & have been Very much deceived by him.
                        after he found his ambitious Views frustrated He sett himself, to Traduce & injure me all that his
                            envious proud & haughty Spirit, could devise.
                        I pray your Excellency will be pleased, to indulge me with timely notice of his tryal that I may be prepared
                            with proper Evidence, and beg your orders & directions for my prosecuting the affair. I have the honor to be Your
                            Excellencys, Most Obedient & most Humble Servant
                        
                            Ezekl Cheever D.C.G.M.S.
                        
                    